EXHIBIT 10.4
CAPITAL CONTRIBUTION AGREEMENT
Contribution of Common Stock
     THIS IS A CAPITAL CONTRIBUTION AGREEMENT (this “Instrument”) by and between
Jim Glavas, an individual (Shareholder”), and North American Natural Gas, Inc.,
a Washington corporation (the “Company”), effective as of July 24, 2008, and by
which such parties, for good and valuable consideration, the receipt, adequacy
and sufficiency of which is hereby acknowledged, hereby agree as follows:
1. Background. Shareholder owns 21,670,000 shares of common stock (the “Common
Stock”) of the Company.
2. Contribution. As a contribution to capital with respect to 300,000 shares of
Common Stock that Shareholder will continue to own, Shareholder does hereby
bargain, sell, give, grant, convey, transfer, set over and assign to the Company
all of the Shareholder’s rights, title and interest in, to and under 21,370,000
shares of Common Stock.
3. Acknowledgment of Receipt. The Company acknowledges receipt of the
contributed Common Stock as a capital contribution made by Shareholder with
respect to his remaining Common Stock.
DULY EXECUTED and delivered by the parties effective as of the date first
written above.

              COMPANY:   SHAREHOLDER:    
 
           
By:
Name:
  /s/ Jim Glavas
 
Jim Glavas, President and Director   /s/ Jim Glavas
 
Name: Jim Glavas    

